Exhibit 10.1

 

TROLLEY VOTING AND SUPPORT AGREEMENT

 

This TROLLEY VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as
of May 8, 2017, by and among Sinclair Broadcast Group, Inc., a Maryland
corporation (“Samson”), and the Persons whose names are set forth on the
signature pages hereto under the caption “Stockholders” (each individually a
“Stockholder” and, collectively, the “Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, as of the date of this Agreement, each Stockholder owns the number of
shares of Class A common stock, par value $0.001 per share (the “Trolley Class A
Stock”), and of Class B common stock, par value $0.001 per share (the “Trolley
Class B Stock” and together with the Trolley Class A Stock, the “Trolley
Stock”), of Tribune Media Company, a Delaware corporation (“Trolley”), set forth
on Schedule A attached hereto;

 

WHEREAS, concurrently herewith, Samson and Trolley are entering into an
Agreement and Plan of Merger, dated as of the date hereof (as amended, modified,
restated or supplemented from time to time, the “Merger Agreement”), pursuant to
which Merger Sub (as defined below) will merge with and into Trolley (the
“Merger”) in accordance with the terms of the Merger Agreement and Trolley will
survive the Merger as a wholly owned subsidiary of Samson and, except as set
forth therein, each issued and outstanding share of Trolley Stock will be
converted into the right to receive the Merger Consideration, all on the terms
and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, promptly following the date hereof, Samson will form a new wholly-owned
subsidiary of Samson (“Merger Sub”) as a Delaware corporation, and Samson will
cause Merger Sub to, and Merger Sub will, execute and deliver a joinder
agreement to the Merger Agreement and be bound thereunder; and

 

WHEREAS, as a condition to the willingness of Samson to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Samson has
required that the Stockholders agree, and the Stockholders have agreed, to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained in this
Agreement, the parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

SECTION 1.1                  Defined Terms.  For purposes of this Agreement,
capitalized terms used in this Agreement that are defined in the Merger
Agreement but not in this Agreement shall have the respective meanings ascribed
to them in the Merger Agreement.

 

SECTION 1.2                  Other Definitions.  For purposes of this Agreement:

 

--------------------------------------------------------------------------------


 

(a)                                 “Equity Award” means any outstanding equity
award granted pursuant to any Company Equity Plan.

 

(b)                                 “New Shares” means any shares of Trolley
Stock (in each case other than Owned Shares) that are owned by a Stockholder at
any time during the Voting Period.

 

(c)                                  “owned” means direct or indirect beneficial
ownership (within the meaning of the Exchange Act); provided, however, that no
Stockholder shall be deemed to own any shares of Trolley Stock subject to any
Equity Award unless and until such Stockholder acquires such shares upon the
exercise or settlement of such Equity Award.

 

(d)                                 “Owned Shares” means, with respect to any
Stockholder, all of the shares of Trolley Stock owned by such Stockholder as of
the date of this Agreement set forth on Schedule A.

 

(e)                                  “Permitted Transferee” means any Affiliate
of a Stockholder if such Affiliate executes and delivers to Samson an agreement
agreeing to be bound by the terms of this Agreement as a Stockholder.

 

(f)                                   “Transfer” means sell, transfer, assign or
distribute, whether directly or indirectly, either voluntarily or involuntarily,
by operation of Law or otherwise.  For the avoidance of doubt, (x) any
conversion of any shares of Trolley Class A Stock into Trolley Class B Stock
shall constitute a Transfer of such shares of Trolley Class A Stock and (y) the
exercise or settlement of any Equity Award in accordance with its terms shall
not constitute a Transfer thereof of any Trolley Stock subject thereto.

 

(g)                                  “Voting Period” means the period from and
including the date of this Agreement through and including the earliest to occur
of (i) the time at which the Company Stockholder Approval shall have been
obtained in accordance with applicable Law and the certificate of incorporation
and bylaws of Trolley, and (ii) the termination of the Merger Agreement in
accordance with its terms.

 

ARTICLE 2
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

SECTION 2.1                  Agreement to Vote.

 

(a)                                 Each Stockholder hereby agrees that, during
the Voting Period, such Stockholder shall take all such actions as may be
required to cause all Owned Shares and New Shares owned by such Stockholder as
of the record date for the Company Stockholders’ Meeting (including at any
adjournments or postponements thereof) to be voted at the Company Stockholders’
Meeting (including at any adjournments or postponements thereof) in favor of the
approval and adoption of the Merger Agreement and the transactions contemplated
thereby, including the Merger.

 

(b)                                 Subject to Section 3.2 hereof, each
Stockholder hereby agrees that, during the Voting Period, such Stockholder shall
vote or execute consents, as applicable, with respect to the Owned Shares and
New Shares owned by such Stockholder as of the applicable record date (or cause
to be voted or a consent to be executed with respect to the Owned Shares and New
Shares

 

2

--------------------------------------------------------------------------------


 

owned by such Stockholder as of the applicable record date) against each of the
matters set forth in clauses (i) and (ii) below at any meeting (or any
adjournment or postponement thereof) of, or in connection with any proposed
action by written consent of, the holders of Trolley Stock at or in connection
with which any of the holders vote or execute consents with respect to any of
the following matters:

 

(i)                                     any action, proposal, transaction or
agreement that would reasonably be expected to result in a breach in any
material respect of the covenants or agreements of Trolley contained in the
Merger Agreement or of such Stockholder contained in this Agreement; and

 

(ii)                                  any Company Acquisition Proposal made
prior to the termination of the Merger Agreement.

 

(c)                                  Any vote required to be cast or consent
required to be executed pursuant to this Section 2.1 shall be cast or executed
in accordance with the applicable procedures relating thereto so as to ensure
that the Owned Shares and New Shares owned by each Stockholder are duly counted
for purposes of determining that a quorum is present (if applicable) and for
purposes of recording the results of that vote or consent.

 

(d)                                 Notwithstanding anything in this Section 2.1
to the contrary, (i) no Stockholder shall be required to vote or consent (or
cause to be voted or consented) any of its Owned Shares or New Shares to amend
the Merger Agreement (including any Exhibit thereto) or take any action that
could result in the amendment or modification, or a waiver of a provision
therein (an “Adverse Amendment”), in any such case, in a manner that alters or
changes the amount or kind of the consideration to be paid to Trolley’s
stockholders and (ii) each Stockholder shall remain free to vote (or execute
consents or proxies with respect to) the Owned Shares and New Shares with
respect to any matter not covered by this Section 2.1 in any manner such
Stockholder deems appropriate, including in connection with the election of
directors.

 

SECTION 2.2                  Grant of Irrevocable Proxy.  If a Stockholder fails
to promptly take any actions required to be taken by such Stockholder pursuant
to Section 2.1(a) or (b), each Stockholder hereby irrevocably appoints Samson
and any designee of Samson, and each of them individually, as such Stockholder’s
proxy and attorney-in-fact, with full power of substitution and resubstitution,
to vote or execute consents during the Voting Period, with respect to the Owned
Shares and New Shares owned by such Stockholder as of the applicable record
date, in each case solely to the extent and in the manner specified in
Section 2.1(a) and (b).  This proxy is given to secure the performance of the
duties of such Stockholder under this Agreement.  Such Stockholder shall not,
directly or indirectly grant any Person any proxy (revocable or irrevocable),
power of attorney or other authorization with respect to any of such
Stockholder’s Owned Shares or New Shares that is inconsistent with Sections 2.1
and 2.2.

 

SECTION 2.3                  Nature of Irrevocable Proxy.  The proxy and power
of attorney granted pursuant to Section 2.2 by each Stockholder shall be
irrevocable during the Voting Period, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by such Stockholder with regard to such
Stockholder’s Owned Shares and New Shares and such Stockholder acknowledges that
the proxy constitutes an inducement for Samson and Merger Sub to enter into the
Merger Agreement.  The

 

3

--------------------------------------------------------------------------------


 

power of attorney granted by each Stockholder is a durable power of attorney and
shall survive the bankruptcy, dissolution, death or incapacity of such
Stockholder.  The proxy and power of attorney granted hereunder shall terminate
only upon the expiration of the Voting Period.

 

ARTICLE 3
COVENANTS

 

SECTION 3.1                  Transfer Restrictions.  Each Stockholder agrees
that such Stockholder shall not, during the Voting Period, Transfer any Owned
Shares or New Shares or any interest therein, or any economic or voting rights
with respect thereto (including any rights decoupled from the underlying
securities), other than (i) to a Permitted Transferee or (ii) with the prior
written consent of Samson.

 

SECTION 3.2                  No Shop Obligations of Each Stockholder.   Each
Stockholder agrees that, during the Voting Period, such Stockholder and its, his
or her controlled Affiliates (excluding Trolley and its Subsidiaries) shall not,
and shall not authorize or permit any of its, his or her Representatives (it
being understood that, for purposes hereof, a Representative of Trolley or its
Subsidiaries shall not constitute a Representative of a Stockholder unless such
Stockholder shall have separately engaged or directed such Person in his, her or
its capacity as a stockholder of Trolley and not as an officer, director or
employee of Trolley) to, directly or indirectly, (i)  solicit, initiate or
knowingly encourage or knowingly facilitate any inquiry, proposal or offer which
constitutes, or would reasonably be expected to lead to, a Company Acquisition
Proposal, (ii) participate in any discussions or negotiations regarding, or
furnish to any Person (other than Samson, its Affiliates and their respective
Representatives) any nonpublic information relating to Trolley and its
Subsidiaries, in connection with any Company Acquisition Proposal, (iii) approve
enter into any letter of intent, merger agreement or other similar agreement
providing for a Company Acquisition Proposal or (iv) resolve or agree to do any
of the foregoing; provided, that each Stockholder and its controlled Affiliates
and Representatives shall be permitted to take any actions that a Representative
of Trolley or Trolley is permitted to take under Section 7.3 of the Merger
Agreement.

 

SECTION 3.3                  Stockholders’ Capacity.  Samson acknowledges that
no Stockholder is making any representation, warranty, agreement or
understanding herein on behalf of Trolley or any of its Subsidiaries or in such
Stockholder’s capacity as a director or officer of Trolley and that each
Stockholder is executing this agreement solely in such Stockholder’s capacity as
the direct or indirect owner of Trolley Stock and nothing herein shall limit or
affect any actions taken by such Stockholder or its designees or Representatives
in their capacity as a director or officer of Trolley.

 

SECTION 3.4                  Stop Transfer; Changes in Owned Shares and New
Shares.  Each Stockholder agrees that (a) this Agreement and the obligations
hereunder shall attach to its Owned Shares and shall be binding upon any Person
to which legal or beneficial ownership of such Owned Shares shall pass, whether
by operation of law or otherwise, including its successors or assigns and
(b) other than as permitted by this Agreement, such Stockholder shall not
request that Trolley register the Transfer (book-entry or otherwise) during the
Voting Period of any certificate or uncertificated interest representing any or
all of its Owned Shares or New Shares.

 

4

--------------------------------------------------------------------------------


 

SECTION 3.5                  Further Assurances.  From time to time and without
additional consideration, each party hereto shall take such further actions, as
another party hereto may reasonably request as necessary for the purpose of
carrying out and furthering the intent of this Agreement.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each Stockholder hereby represents and warrants to Samson as follows:

 

SECTION 4.1                  Authorization.  Such Stockholder has all corporate
or equivalent power and authority (or legal capacity in the case of an
individual) to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement has been duly executed and delivered by such
Stockholder and, assuming it has been duly and validly authorized, executed and
delivered by Samson, constitutes a legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium, receivership or
other similar Laws relating to or affecting creditors’ rights generally and by
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at Law).

 

SECTION 4.2                  Ownership of Shares.  As of the date hereof, the
Owned Shares of such Stockholder are listed on Schedule A attached hereto and
such Stockholder does not own, beneficially or of record, any shares of Trolley
Stock other than the Owned Shares.  Except as described in the Schedule 13G, as
amended to the date hereof, of such Stockholder with respect to Trolley Stock or
Forms 3, 4, or 5 filed by such Stockholder with the SEC on or prior to the date
hereof, or as otherwise disclosed to Samson in writing on or prior to the date
hereof, such Stockholder is the sole record and beneficial owner, free and clear
of all Liens and all voting agreements and commitments of every kind (other than
this Agreement), of all of the Owned Shares listed opposite such Stockholder’s
name, or described as being owned by such Stockholder, as applicable, on
Schedule A hereto and has the sole power to vote (or cause to be voted) and to
dispose of (or cause to be disposed of) such Owned Shares  without restriction
and no proxies through and including the date hereof have been given in respect
of any or all of such Owned Shares other than proxies which have been validly
revoked prior to the date hereof.

 

SECTION 4.3                  No Conflicts.  Assuming the accuracy of the
representations and warranties set forth in Section 5.2, except for a filing of
an amendment to a Schedule 13G or Schedule 13D and a filing of a Form 4 to the
extent required by the Exchange Act, (a) no filing with any Governmental
Authority, and no authorization, consent or approval of any other Person is
necessary for the execution of this Agreement by such Stockholder or the
performance by such Stockholder of such Stockholder’s obligations hereunder and
(b) none of the execution and delivery of this Agreement by such Stockholder, or
the performance by such Stockholder of such Stockholder’s obligations hereunder
shall (i) result in, give rise to or constitute a violation or breach of or a
default (or any event which with notice or lapse of time or both would become a
violation, breach or default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on, any of the Owned Shares pursuant to any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit,

 

5

--------------------------------------------------------------------------------


 

franchise or other instrument or obligation to which such Stockholder is a party
or by which such Stockholder or any of such Stockholder’s Owned Shares are
bound, or (ii) violate any applicable law, rule, regulation, order, judgment, or
decree applicable to such Stockholder or any of its assets (including the Owned
Shares), except for any of the foregoing as would not impair such Stockholder’s
ability to perform such Stockholder’s obligations under this Agreement.

 

SECTION 4.4                  Transaction Fee.  Such Stockholder has not employed
any investment banker, broker or finder in connection with the transactions
contemplated by the Merger Agreement who might be entitled to any fee or any
commission from Trolley or Samson or any of their respective Subsidiaries in
connection with or upon consummation of the Merger or any other transaction
contemplated by the Merger Agreement.

 

SECTION 4.5                  Actions and Proceedings.  As of the date hereof,
there are no (a) Actions pending or, to the knowledge of such Stockholder,
threatened against such Stockholder or any of its Affiliates (excluding Trolley
and its Subsidiaries) or (b) outstanding Orders to which such Stockholder or any
of its assets or Affiliates (excluding Trolley and its Subsidiaries) are subject
or bound, in each case, that would or seek to prevent, materially delay, hinder,
impair or prevent the exercise by Samson of its rights under this Agreement or
the performance by such Stockholder of its obligations under this Agreement.

 

SECTION 4.6                  Acknowledgement. Such Stockholder understands and
acknowledges that Samson is entering into the Merger Agreement in reliance upon
such Stockholder’s execution, delivery and performance of this Agreement.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SAMSON

 

Samson hereby represents and warrants to the Stockholders as follows:

 

SECTION 5.1                  Authorization.  Samson has all corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement has been duly authorized, executed and delivered by
Samson and, assuming it has been duly and validly executed and delivered by the
Stockholders, constitutes a legal, valid and binding obligation of Samson,
enforceable against it in accordance with the terms of this Agreement, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, receivership or other similar
Laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at Law).

 

SECTION 5.2                  No Conflicts.  Except as contemplated by the Merger
Agreement, (a) no filing with any Governmental Authority, and no authorization,
consent or approval of any other Person is necessary for the execution of this
Agreement by Samson or the consummation of the transactions contemplated herein
and (b) the execution and delivery of this Agreement by Samson does not and the
performance of this Agreement by Samson will not (i) violate, conflict with,
require any consent of or other action by any Person under, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, or cause or permit the termination, cancellation,
acceleration or other change of any right or obligation or the

 

6

--------------------------------------------------------------------------------


 

loss of any benefit under any provision of any Contract or financial obligation
to which Samson is party or which is binding upon Samson or any of its
properties or assets or any license, franchise, permit, certificate, approval or
other similar authorization affecting Samson or (ii) conflict with or breach any
provision of any Law or Order, in each case, except for any of the foregoing as
would not impair the ability of Samson to perform its obligations under this
Agreement or to consummate the transactions contemplated herein on a timely
basis.

 

ARTICLE 6
TERMINATION

 

This Agreement and all obligations of the parties hereunder (including the proxy
described in Sections 2.2 and 2.3) shall automatically terminate upon the
earliest to occur of (a) the Effective Time, (b) the termination of the Merger
Agreement in accordance with its terms and (c) the date of any Adverse
Amendment.  Upon the termination of this Agreement, neither Samson nor the
Stockholders shall have any rights or obligations hereunder and this Agreement
shall become null and void and have no effect; provided that, notwithstanding
the foregoing, (i) this Article 6 and Sections 7.1 through 7.13 shall survive
such termination and (ii) the termination of this Agreement shall not prevent
any party from seeking any remedies (at law or in equity) against any other
party for that party’s breach of any of the terms of this Agreement prior to the
date of termination.

 

ARTICLE 7
MISCELLANEOUS

 

SECTION 7.1                  Publication.  Each Stockholder hereby permits
Samson, Trolley and/or Merger Sub to publish and disclose in press releases,
Schedule 13D filings (if applicable), the Registration Statement, including the
Proxy Statement to be filed with the SEC as part of the Registration Statement
(including all documents and schedules filed with the SEC) and any other
disclosures or filings required by applicable law such Stockholder’s identity
and ownership of shares of Trolley Stock, the nature of such Stockholder’s
commitments, arrangements and understandings pursuant to this Agreement and/or
the text of this Agreement; provided, that except in the case of any disclosure
or filing that is substantially consistent with any prior disclosure or filing,
in advance of any such disclosure or filing, such Stockholder shall be afforded
a reasonable opportunity to review and approve (not to be unreasonably withheld
or delayed) such disclosure or filing.

 

SECTION 7.2                  Amendment or Supplement.  Subject to applicable
Law, this Agreement may be amended, modified or supplemented in any and all
respects by written agreement of the parties at any time prior to the Effective
Time with respect to any of the terms contained herein whether before or after
the Company Stockholder Approval and/or the Parent Stockholder Approval has been
obtained.  This Agreement may not be amended, modified or supplemented in any
manner, whether by course of conduct or otherwise, except by an instrument in
writing specifically designated as an amendment hereto, signed on behalf of each
of the parties in interest at the time of the amendment.

 

SECTION 7.3                  Specific Performance.  The parties agree that
irreparable damage would occur and that the parties would not have any adequate
remedy at law in the event that any

 

7

--------------------------------------------------------------------------------


 

of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Court of Chancery of the State of Delaware
or, if under applicable Law exclusive jurisdiction over such matter is vested in
the federal courts, any federal court located in the State of Delaware without
proof of actual damages or otherwise (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity.  The parties’ rights in this Section 7.3 are an integral
part of the transactions contemplated hereby and each party hereby waives any
objections to any remedy referred to in this Section 7.3.

 

SECTION 7.4                  Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
by facsimile (with confirmation of transmission), by email (with confirmation of
receipt) or sent by a nationally recognized overnight courier service, such as
Federal Express, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice made pursuant to this
Section 7.4):

 

(a)                                 If to Samson, addressed to it at:

 

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Hunt Valley, Maryland 21030

 

Attention: Christopher S. Ripley

 

Barry Faber

 

 

Facsimile:

[       ]

 

 

[       ]

 

Email:

[       ]

 

 

[       ]

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

Fried, Frank, Harris, Shriver & Jacobson, LLP

 

One New York Plaza

 

New York, New York 10004

 

Attention: Philip Richter

 

Facsimile:   (212) 859-4000

 

Email: philip.richter@friedfrank.com

 

 

(b)                                 If to the Stockholders, addressed to them
at:

 

Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Attention: Kenneth Liang

 

8

--------------------------------------------------------------------------------


 

Email: kliang@oaktreecapital.com

 

with a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Kenneth M. Schneider

   Ellen N. Ching

Facsimile: (212) 757-3990

Email: kschneider@paulweiss.com

eching@paulweiss.com

 

SECTION 7.5                  Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

SECTION 7.6                  Severability.  If any term or other provision of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, so
long as the economic and legal substance of the transactions contemplated
hereby, taken as a whole, are not affected in a manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

SECTION 7.7                  Entire Agreement.  This Agreement (together with
the Merger Agreement, to the extent referred to in this Agreement) including the
Schedules hereto constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, between parties with
respect to the subject matter hereof.

 

SECTION 7.8                  Assignment; Successors.  Except as permitted under
Section 3.1, neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties in whole or in
part (whether by operation of Law or otherwise) without the prior written
consent of the other parties, and any such assignment without such consent shall
be null and void.  This Agreement shall be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and permitted
assigns.

 

SECTION 7.9                  No Third Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties and their respective successors and permitted assigns any
legal or equitable right, benefit or remedy of any nature under or by reason of
this Agreement; provided, each Non-Recourse Party shall be a third party
beneficiary with respect to the provisions of Section 7.15 and entitled to
enforce the terms thereof.

 

9

--------------------------------------------------------------------------------


 

SECTION 7.10           No Presumption Against Drafting Party.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

SECTION 7.11           Governing Law and Consent to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER STATE.  Each of the
parties (a) consents to submit itself, and hereby submits itself, to the
personal jurisdiction of the Court of Chancery of the State of Delaware and any
federal court located in the State of Delaware, or, if neither of such courts
has subject matter jurisdiction, any state court of the State of Delaware having
subject matter jurisdiction, in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, (b) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, and agrees not to plead or claim
any objection to the laying of venue in any such court or that any judicial
proceeding in any such court has been brought in an inconvenient forum,
(c) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware and any federal court located in the
State of Delaware, or, if neither of such courts has subject matter
jurisdiction, any state court of the State of Delaware having subject matter
jurisdiction, and (d) consents to service of process being made through the
notice procedures set forth in Section 7.4.

 

SECTION 7.12           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

SECTION 7.13           Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
it being understood that each party need not sign the same counterpart.  This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by all of the other parties.  Signatures delivered
electronically or by facsimile shall be deemed to be original signatures.

 

SECTION 7.14           Appraisal Rights.  Each Stockholder hereby waives any
rights of appraisal or rights of dissent from the Merger or the adoption of the
Merger Agreement that such Stockholder may have under applicable Law and shall
not permit any such rights of appraisal or rights of dissent to be exercised
with respect to such Stockholder’s Owned Shares.

 

SECTION 7.15           Non-Recourse.  This Agreement may only be enforced
against, and any claims or causes of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may only be made against the entities that are expressly
identified as parties hereto and no former, current or future equity holders,
controlling persons,  directors, officers, employees, agents or Affiliates of
any party hereto or any former, current or future stockholder, controlling
person, director, officer,

 

10

--------------------------------------------------------------------------------


 

employee, general or limited partner, member, manager, agent or Affiliate (other
than the Stockholders) of any of the foregoing (each, a “Non-Recourse Party”)
shall have any liability for any obligations or liabilities of the parties to
this Agreement or for any claim (whether in tort, contract or otherwise) based
on, in respect of, or by reason of, the transactions contemplated hereby or in
respect of any representations made or alleged to be made in connection
herewith. Without limiting the rights of any party against the other parties
hereto, in no event shall any party or any of its Affiliates seek to enforce
this Agreement against, make any claims for breach of this Agreement against, or
seek to recover monetary damages from, any Non-Recourse Party.

 

SECTION 7.16    No Ownership Interests.  Nothing contained in this Agreement
shall be deemed to vest in Samson any direct or indirect ownership or incidence
of ownership of or with respect to any Owned Shares or New Shares. All rights,
ownership and economic benefits of and relating to the Owned Shares and New
Shares shall remain vested in and belong to the applicable Stockholder. Nothing
in this Agreement shall be interpreted as creating or forming a “group” with any
other Person, including Samson, for the purposes of Rule 13d-5(b)(1) of the
Exchange Act or for any other similar provision of applicable law.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Samson and the Stockholders have caused this Agreement to be
duly executed as of the day and year first above written.

 

 

SAMSON:

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

By:

/s/ Chris Ripley

 

 

Name:

Chris Ripley

 

 

Title:

CEO

 

[Signature Page to Trolley Voting and Support Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

OCM FIE, LLC

 

 

 

 

By:

/s/ Jennifer Box

 

 

Name: Jennifer Box

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Kenneth Liang

 

 

Name: Kenneth Liang

 

 

Title: Authorized Signatory

 

 

 

 

OAKTREE TRIBUNE, L.P.

 

 

 

 

By:

Oaktree AIF Investments, L.P.

 

Its:

General Partner

 

 

 

 

By:

/s/ Jennifer Box

 

 

Name: Jennifer Box

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Kenneth Liang

 

 

Name: Kenneth Liang

 

 

Title: Authorized Signatory

 

[Signature Page to Trolley Voting and Support Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TROLLEY

 

OWNED SHARES

 

Stockholder

 

TROLLEY CLASS A
STOCK

 

TROLLEY CLASS B
STOCK

 

OCM FIE, LLC

 

36,514

(1)

0

 

Oaktree Tribune, L.P.

 

14,145,447

 

0

 

 

 

 

 

 

 

Total

 

14,181,961

 

0

 

 

--------------------------------------------------------------------------------

(1)  In addition, OCM FIE owns  7,195 restricted stock units in respect of
Class A Common Stock

 

--------------------------------------------------------------------------------